
 


May 16, 2014




John N. McMullen
 
 
Re:  Employment Agreement


Dear John:


This mutually agreeable form of employment agreement (this “Agreement”), will be
your employment agreement with Eastman Kodak Company and will be effective on
May 27, 2014 (“the Effective Date”).  For purposes of this Agreement, the term
“Company” shall refer to Eastman Kodak Company.


1.  
Terms Schedule



Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.


2.  
Commencement of Employment



Your employment will begin on the Effective Date.


3.  
Your Position, Performance and Other Activities



a)  
Position.  You will be employed in the position stated in your Schedule.



b)  
Authority, Responsibilities, and Reporting.  Your authority, responsibilities
and reporting relationships will correspond to your position and will include
any particular authority, responsibilities and reporting relationships that the
Company’s Board of Directors (the “Board”) or any officer of the Company to whom
you report may assign to you from time to time.



c)  
Performance.  You will devote substantially all of your business time and
attention to the Company and will use good faith efforts to discharge your
responsibilities under this Agreement to the best of your ability.



d)  
Other Activities.  During your employment and subject to the terms of the
Schedule, you may (1) serve on corporate, civic or charitable boards or
committees, (2) manage personal investments, or (3) engage in any other
permitted activity stated in your Schedule, so long as these activities, whether
individually or in the aggregate, do not materially interfere with your
performance of your responsibilities under this Agreement.

 
e)  
Incorporation of Employee’s Agreement.  The terms of Eastman Kodak Company
Employee’s Agreement, attached hereto as Exhibit 1, are incorporated by
reference and you agree to abide by all such terms.


 
 
 

--------------------------------------------------------------------------------

 
 
4.  
 Your Compensation



a)  
Salary.  You will receive an annual base salary (your “Salary”).  Commencing on
the Effective Date, the starting amount of your Salary will be the amount set
forth in your Schedule.   The Executive Compensation Committee of the Board will
review your Salary at least annually.  Your Salary will be paid in accordance
with the Company’s normal practices for similarly situated executives.



b)  
Annual Incentive.  You will be eligible to participate in the Company’s
short-term variable pay plan for its management level employees, known as
Executive Compensation for Excellence and Leadership (“EXCEL”) (your “Annual
Incentive”).  Your annual target award under EXCEL will be determined in
accordance with your Schedule.  Any actual award in a given annual performance
period will depend upon performance against corporate goals selected by
management and approved by the appropriate committee of the Board and will be
paid in the discretion of such committee.  The terms of the EXCEL plan itself
govern and control all interpretations of the plan.



c)  
Sign-On Award.  On or shortly after the Effective Date, you will be granted the
sign-on award stated in your Schedule, which will be subject to the terms and
conditions set forth in the applicable award notice. This award is stated on
your Schedule in terms of dollar ($) value. The actual number of restricted
stock units you will be granted is calculated by dividing the dollar value of
your award by the closing price of the Company’s stock on the New York Stock
Exchange on the date of grant.



d)  
Long-Term Incentive Awards.  You will be eligible to participate in the
Company’s Long-Term Incentive (LTI) program under the Eastman Kodak Company 2013
Omnibus Incentive Plan (the “Omnibus Plan”).  The amount and form of any award
(the “Long-Term Equity Award”) to be granted to you will be determined by the
Company in accordance with the terms of the Omnibus Plan and your Schedule,
subject to approval by the appropriate committee of the Board and at the
discretion of such committee.  The specific terms, conditions and restrictions
on any Long-Term Equity Award will be contained in the Administrative Guide and
Award Notice delivered to you within twenty (20) business days of the grant
date.


5.  
 Your Benefits



a)  
Employee Benefit Plans.  During the Scheduled Term, you will be entitled to
participate in each of the Company’s employee benefit and welfare plans,
including plans providing retirement benefits and medical, dental,
hospitalization, life and disability insurance, on a basis that is at least as
favorable as that provided to similarly situated executives of the Company.



b)  
Vacation.  You will be entitled to paid annual vacation in accordance with your
Schedule.

 
c)  
Business Expenses.  You will be reimbursed for all reasonable business expenses
incurred by you in performing your responsibilities under this Agreement,
subject to the terms of applicable Company reimbursement policies as in effect
from time to time.



d)  
Additional Benefits.  During your employment, you will be provided any
additional benefits stated in your Schedule.

 

 
 
2

--------------------------------------------------------------------------------

 
 

 
6.  
  New Hire Paperwork Completion and Submission



a)  
On-Boarding System.  The forms required for your employment will be available
electronically in our on-boarding system.  Upon acceptance of this offer, you
will receive an electronic welcome letter via email from the Company.  This
letter contains a link to our on-boarding system which will allow you to
complete your new hire paperwork electronically.  Please complete all paperwork
within 5 business days of receipt of the email.



b)  
Employment Preconditions.  This Agreement is subject to the following conditions
and may be revoked by the Company due to your inability to satisfy any one or
more of these conditions.  By signing this letter, you agree and acknowledge
that the Company may perform the activities contemplated below in order to
verify the conditions.



1.  
Drug Test.  You are required to complete a drug screen as part of your
pre-employment checks before this Agreement becomes final.  This will be at the
Company's expense.  Your employment is contingent upon a negative drug screen
urinalysis test result and other pre-employment assessments.  You will receive
an email with instructions for your drug screening.  The drug screen must be
completed within 48 hours of receipt of this email.



2.  
Background Check (Past Employment, Social Security Number, Criminal, Education,
Credit History, Drivers Record, etc.)  Information to be verified by the Company
includes, but is not limited to, your past employment history and your social
security number, a check of your education, credit history, drivers record, and
criminal convictions records.  Your employment is contingent upon these
verifications and checks being acceptable to the Company.  The Company has
engaged Sterling Testing Systems of 249 West 17th Street 6th floor, New York, NY
10001 to conduct the verifications and checks. Attached is the Consent and
Authorization form that authorizes the Company to conduct these verifications
and checks.  Please complete and return the form within forty-eight (48) hours
of receipt.



3.  
Kodak Health Questionnaire.  Upon successful completion of the drug test and
background check, you will receive a health questionnaire with instructions to
submit to our medical department.



4.  
FORM I-9.  The Company is required by Immigration and Naturalization Service
regulations and Federal Law to verify identity and authorization to work of all
prospective employees.  This form will be provided to you electronically through
our on-boarding system.  Further clearance may be required for foreign nationals
under applicable Export Administration Regulations (EAR) (15 CFR, Part 730
et.seq.)and/or the International Traffic in Arms Regulations (ITAR) (22 CFR Part
120 et. seq.).


 
 
3

--------------------------------------------------------------------------------

 
 
7.  
Termination of Your Employment



a)  
No Reason Required.  Neither you nor the Company is under any obligation to
continue your employment.  In addition, you or the Company may terminate your
employment at any time for any reason, or for no reason, subject to compliance
with Section 7(c).



b)  
Related Definitions.



1.  
“Cause” means any of the following:  (A) your continued failure, for a period of
at least 30 calendar days following a written warning, to perform your duties in
a manner deemed satisfactory by your supervisor, in the exercise of his or her
sole discretion; (B) your failure to follow a lawful written directive from your
supervisor or the Board; (C) your willful violation of any material rule,
regulation, or policy that may be established from time to time for the conduct
of the Company’s business; (D) your unlawful possession, use or sale of
narcotics or other controlled substances, or performing job duties while
illegally used controlled substances are present in your system; (E) any act or
omission or commission by you in the scope of your employment (a) which results
in the assessment of a civil or criminal penalty against you or the Company, or
(b) which in the reasonable judgment of your supervisor could result in a
material violation of any foreign or U.S. federal, state or local law or
regulation having the force of law; (F) your conviction or of plea of guilt or
no contest to any crime involving moral turpitude; (G) any misrepresentation of
a material fact to, or concealment of a material fact from, your supervisor or
any other person in the Company to whom you have a reporting relationship in any
capacity; or (H) your breach of the Company’s Business Conduct Guide or the
Eastman Kodak Company Employee’s Agreement.



2.  
“Good Reason” means any of the following:  (A) a material diminution in your
total target cash compensation, comprised of your Salary and target Annual
Incentive; (B) a material diminution in your authority or responsibilities as
provided in Section 3(b); (C) any material breach of this Agreement by the
Company;  or (D) any purported termination by the Company of your employment
other than as expressly permitted by this Agreement; or (E) a Change of Control
(as defined below) event followed by your involuntary termination (as determined
by the Board or the appropriate committee of the Board) within two years of the
Change of Control event.



  3.  
“Disability” means meeting the definition of disability under the terms of the
Kodak Long-Term Disability Plan and receiving benefits under such plan.



4.  
“Willful” means any act done or omitted to be done not in good faith and without
reasonable belief that such action or omission was in the best interest of the
Company.
 
5.   "Change of Control" means the occurrence of any of the following events:


a)  
any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (“Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of the Company’s
securities representing 50% or more of the combined voting power of the
Company’s then outstanding securities eligible to vote for the election of the
Board (“Company Voting Securities”); provided, however, that the event described
in this paragraph (a) shall not be deemed to be a Change of Control by virtue of
an acquisition of Company Voting Securities:  (i) by the Company or any
Subsidiary, (ii) by any beneficial owner of the Company’s securities as of the
Effective Date, (iii) by any employee benefit plan (or related trust) sponsored
or maintained by Company or any Subsidiary, (iv) by any underwriter temporarily
holding securities pursuant to an offering of such securities or (v) pursuant to
a Non-Qualifying Transaction (as defined in paragraph (b) of this definition);



b)  
the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company that requires the approval
of the Company’s shareholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination:  (i) more than 50% of the total voting
power of (x) the entity resulting from such Business Combination (the “Surviving
Entity”), or (y) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of at least 95% of the voting power, is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Entity or the parent), is or
becomes the beneficial owner, directly or indirectly, of 50% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the parent (or, if there is no parent, the Surviving Entity) and
(iii) at least a majority of the members of the board of directors of the parent
(or, if there is no parent, the Surviving Entity) following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) of this paragraph (b) shall be deemed to be a
“Non-Qualifying Transaction”);



c)  
the consummation of a sale of all or substantially all of the Company’s assets
(other than to an Affiliate); or



d)  
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person (and in all cases results in beneficial ownership of more
than 50% of the Company Voting Securities), a Change of Control shall then
occur.


 
4

--------------------------------------------------------------------------------

 
 


c)  
Advance Notice Generally Required.

 
 
1.  
To terminate your employment, either you or the Company must provide a
Termination Notice to the other.  A “Termination Notice” is a written notice
that states the specific provision of this Agreement on which termination is
based, including, if applicable, the specific clause of the definition of Cause
or Good Reason and a reasonably detailed description of the facts that permit
termination under that clause; provided, that the failure to include any fact in
a Termination Notice that contributes to a showing of Cause or Good Reason does
not preclude either party from asserting that fact in enforcing its rights under
this Agreement.  If you do not give a Termination Notice within 90 days after
you have knowledge that an event constituting Good Reason has occurred, the
event will no longer constitute Good Reason.  In addition, you must give the
Company 30 days to cure the first event constituting Good Reason.



2.  
You and the Company agree to provide 30 days’ advance Termination Notice of any
termination, unless your employment is terminated by the Company for Cause or
because of your Disability or death.  If you die or become Disabled after you
provide a valid Termination Notice with Good Reason or the Company provides
Termination Notice without Cause, your termination will be treated as a
termination with Good Reason or without Cause, effective as of the date of your
Disability or death.



Following receipt of such notice, the Company may, at its sole discretion,
choose to either (1) waive that notice period (thereby immediately terminating
your employment) or (2) place you on paid leave, at your then-current salary for
any or all of the notice period.


d)  
With Good Reason or Without Cause.  If, during your employment, the Company
terminates your employment without Cause or you terminate your employment for
Good Reason:



1.  
The Company will pay you the following at the end of your employment: (A) your
accrued but unpaid Salary through the last day of your employment, (B) your
Salary for any accrued but unused vacation, and (C) any accrued expense
reimbursements and other cash entitlements (including for accrued expense
reimbursement for which supporting documentation is submitted within 30 days
after termination of your employment) (together, your “Accrued
Compensation”).  In addition, the Company will timely pay you any amounts and
provide you any benefits that are required, or to which you are entitled, under
any plan, contract or arrangement of the Company as of the end of your
employment (together, the “Other Benefits”).



2.  
The Company will pay you severance (“Severance Payments”) in an amount equal to
your Salary, multiplied by the severance multiplier on your Schedule (“Severance
Multiplier”).

 
3.  
Your Annual Incentive will be governed by the terms of the EXCEL plan and any
applicable Administrative Guide and/or Award Notice.



4.  
All unvested equity awards will be governed by the terms of the Omnibus Plan and
any applicable Administrative Guide and/or Award Notice.

 

 
 
5

--------------------------------------------------------------------------------

 
 
e)  
For Cause or without Good Reason.  If the Company terminates your employment for
Cause or you terminate your employment without Good Reason, the Company will pay
your Accrued Compensation and your Other Benefits.  Effective upon the date of
termination for Cause or without Good Reason, all of the unvested portion of
your remaining equity would be immediately forfeited.



f)  
For Your Disability or Death.  If your employment terminates as a result of your
Disability or death, the Company will pay your Accrued Compensation, Earned
Annual Incentive and will provide Continued Vesting of your Long Term Incentive
Awards in accordance with the terms of the applicable awards, without regard to
any continued employment condition, and your Other Benefits.



g)  
Benefits Bearing.  In no event shall any of the severance payments or benefits
provided under this Section 7 be “benefits bearing.”



h)  
Clawback.  In the event you breach any of the terms in the Eastman Kodak Company
Employee’s Agreement, this Agreement or the release described in Section 7(i)
below, in addition to and not in lieu of any other remedies that the Company may
pursue against you, no further Severance Payments will be made to you pursuant
to this Section 7 and you agree to immediately repay to the Company all moneys
previously paid to you pursuant to this Section 7.



i)  
Timing.  The benefits provided in this Section 7 will begin at the end of your
employment, and any cash payments owed to you under this Section 7 will be paid
in one lump sum 65 days following your date of termination, except for Severance
Payments, which will be made consistently with the Company’s normal payroll
cycles and begin as soon as administratively practicable after your separation
from service subject to Section 7(j).  Notwithstanding the foregoing, any
Severance Payments owed to you and any continued vesting of your unvested equity
awards will only be provided if, at the time of your termination, you provide a
release of any and all claims you may have against the Company (other than the
rights and benefits provided in Section 5 and the other rights under this
Agreement that continue following your employment) in a form reasonably provided
by the Company such that you have taken all action necessary for such release to
become effective and irrevocable no later than 65 days following your date of
termination.  The Termination Allowance Plan (“TAP”) provides broad-based
severance benefits to eligible Company employees.  You agree that if you become
eligible for severance payments under this Agreement you will not be entitled to
TAP benefits.  Should a court nonetheless award you TAP benefits in such
circumstances, you agree that the amount of severance payments will be reduced
by such award and be immediately repaid to the Company.



j)  
Section 409A.  This Agreement is intended to comply with or be exempt from the
requirements of Section 409A of the Code (“Section 409A”) with respect to
amounts, if any, subject thereto and shall be interpreted, construed and
performed consistent with such intent.  

  
To the extent you would otherwise be entitled to any payment that under this
Agreement, or any plan or arrangement of the Company or its affiliates,
constitutes “deferred compensation” subject to Section 409A, and that if paid
during the six months beginning on the date of termination of your employment
would be subject to the Section 409A additional tax because you are a “specified
employee” (within the meaning of Section 409A and as determined by the Company),
the payment, together with any earnings on it, will be paid to you on the
earlier of the six-month anniversary of your date of termination or your
death.  Similarly, to the extent you would otherwise be entitled to any benefit
(other than a payment) during the six months beginning on termination of your
employment that would be subject to the Section 409A additional tax, the benefit
will be delayed and will begin being provided (together, if applicable, with an
adjustment to compensate you for the delay) on the earlier of the six-month
anniversary of your date of termination or your death or change in control
(within the meaning of Section 409A).  In addition, any payment or benefit due
upon a termination of your employment that represents “deferred compensation”
subject to Section 409A shall be paid or provided to you only upon a “separation
from service” as defined in Treas.  Reg.  § 1.409A-1(h).  Each payment under
this Agreement shall be deemed to be a separate payment for purposes of
Section 409A, amounts payable under Sections 7(d)(1), 7(d)(2), 7(d)(3) and
7(d)(4) of this Agreement shall be deeed not to be “deferred compensation”
subject to Section 409A to the extent provided in the exceptions in
Treas.  Reg.  Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treas.  Reg.  Section 1.409A-1 through A-6.



 
Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treas.  Reg.  Section 1.409A-1(b)(9)(v)(A) or (C) shall
be paid or provided to you only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of your second
taxable year following your taxable year in which the “separation from service”
occurs; and provided further that such expenses are reimbursed no later than the
last day of your third taxable year following the taxable year in which your
“separation from service” occurs.  Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

 
 
 
6

--------------------------------------------------------------------------------

 

8.  
 Confidential Information



You acknowledge and agree that confidential information, including, without
limitation, Company intellectual property, customer lists and other proprietary
business information, obtained by you while employed by the Company or any of
its subsidiaries concerning the business affairs of the Company or any
subsidiary of the Company are the property of the Company or such subsidiary
(hereinafter, “Confidential Information”).  Consequently, you agree that, except
to the extent required by applicable law, statute, ordinance, rule, regulation
or orders of courts or regulatory authorities, you shall not at any time
(whether during or after your employment) disclose to any unauthorized person or
use for your own account any Confidential Information without the prior written
consent of the Company, unless and to the extent that the aforementioned matters
are or become generally known to and available for use by the public other than
as a result of your acts or omissions to act or as required by law.  You shall
deliver to the Company at the termination of your employment, or at any other
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
containing or constituting Confidential Information which you may then possess
or have under your control.  In the event of any inconsistency between the terms
of this Section 8 and your Eastman Kodak Company Employee’s Agreement, the terms
of this Section 8 shall apply.


9.  
 On-going Restrictions on Your Activities



a)  
Related Definitions.

1.  
“Competitive Enterprise” means any business enterprise that derives more than
20% of its revenue from any activity that competes anywhere with any activity
that the Company is then engaged in and which activity generates more than 10%
of the Company’s revenue.

2.  
“Client” means any client or prospective client of the Company to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Company.

3.  
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

4.  
For purposes of this Section 9, “Company” means Eastman Kodak Company and its
subsidiaries.



b)  
Your Importance to the Company and the Effect of this Section 9.  You
acknowledge that:

1.  
In the course of your involvement in the Company’s activities, you will have
access to Confidential Information and the Company’s client base and will profit
from the goodwill associated with the Company.  On the other hand, in view of
your access to Confidential Information and your importance to the Company, if
you compete with the Company for some time after your employment, the Company
will likely suffer significant harm.  In return for the benefits you will
receive from the Company and to induce the Company to enter into this Agreement,
and in light of the potential harm you could cause the Company, you agree to the
provisions of this Section 9.  The Company would not have entered into this
Agreement if you did not agree to this Section 9.

2.  
This Section 9 may limit your ability to earn a livelihood in a Competitive
Enterprise and your relationship with Clients.  You acknowledge, however, that
complying with this Section 9 will not result in severe economic hardship for
you or your family.



c)  
Transition Assistance.  During the 90 days after a Termination Notice has been
given, you will take all actions the Company may reasonably request to maintain
for the Company the business, goodwill and business relationships with any
Clients.



d)  
Non-Competition.  During your employment and for a period of eighteen (18)
months following the end of your employment you agree that you will not directly
or indirectly engage in (whether as an employee, consultant, agent, proprietor,
principal, partner, stockholder, corporate officer, director or otherwise), nor
have any material ownership interest in or participate in the financing,
operation, management or control of a Competitive Enterprise.


 
7

--------------------------------------------------------------------------------

 
 


e)  
Non-Solicitation of Clients.  Until the end of the 18 month period following the
end of your employment, you will not attempt to Solicit any Client to transact
business with a Competitive Enterprise or to reduce or refrain from doing any
business with the Company or interfere with or damage any relationship between
the Company and a Client.



f)  
Non-Solicitation of Company Employees.  Until the end of the 18 month period
following the end of your employment, you will not attempt to Solicit anyone who
is then an employee or consultant of the Company (or who was an employee or
consultant of the Company within the prior six months) to resign from or cease
to provide services to the Company or to apply for or accept employment with any
Competitive Enterprise.



g)  
Notice to New Employers.  Before you accept employment with any other person or
entity while this Section 9 is in effect, you will provide the prospective
employer with written notice of the provisions of this Section 9 and will
deliver a copy of the notice to the Company.



h)  
Terms of this Section Control.  In the event of any inconsistency between the
terms of this Section 9 and your Eastman Kodak Company Employee’s Agreement, the
terms of this Section 9 shall control.



10.  
 Effect on Other Agreements



a)  
Effect on Other Agreements; Entire Agreement.  This Agreement is the entire
agreement between you and the Company with respect to the relationship
contemplated by this Agreement and supersedes any earlier agreement, written or
oral, with respect to the subject matter of this Agreement.  In entering into
this Agreement, no party has relied on or made any representation, warranty,
inducement, promise or understanding that is not in this Agreement.



11.  
Successors



a)  
Assignment by You.  You may not assign this Agreement without the Company’s
consent.  Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process.  Any attempt to effect any of the preceding in violation of
this Section 11, whether voluntary or involuntary, will be void.



b)  
Assumption by any Surviving Company.  Before the effectiveness of any merger,
consolidation, statutory share exchange or similar transaction (including an
exchange offer combined with a merger or consolidation) involving the Company (a
“Reorganization”) or any sale, lease or other disposition (including by way of a
series of transactions or by way of merger, consolidation, stock sale or similar
transaction involving one or more subsidiaries) of all or substantially all of
the Company’s consolidated assets (a “Sale”), the Company will cause (1) the
Surviving Company to unconditionally assume this Agreement in writing and (2) a
copy of the assumption to be provided to you.  After the Reorganization or Sale,
the Surviving Company will be treated for all purposes as the Company under this
Agreement.  The “Surviving Company” means (A) in a Reorganization, the entity
resulting from the Reorganization or (B) in a Sale, the entity that has acquired
all or substantially all of the assets of the Company.


 
8

--------------------------------------------------------------------------------

 

 


12.  
General Provisions



a)  
Administrator.  All compensation and benefits provided under this Agreement will
be administered by the Chief Administrative Officer for the Company (the
“Administrator”). The Administrator will have total and exclusive responsibility
to control, operate, manage and administer such compensation and benefits in
accordance with their terms and all the authority that may be necessary or
helpful to enable him to discharge his responsibilities with respect to
them.  Without limiting the generality of the preceding sentence, the
Administrator will have the exclusive right to:  interpret this Agreement,
decide all questions concerning eligibility for and the amount of compensation
and benefits payable, construe any ambiguous provision, correct any default,
supply any omission, reconcile any inconsistency, and decide all questions
arising in the administration, interpretation and application of this
Agreement.  The Administrator will have full discretionary authority in all
matters related to the discharge of his responsibilities and the exercise of his
authority, including, without limitation, his construction of the terms of this
Agreement and his determination of eligibility for compensation and
benefits.  It is the intent of the parties hereto, that the decisions of the
Administrator and his actions with respect to this Agreement will be final and
binding upon all persons having or claiming to have any right or interest in or
under this Agreement and that no such decision or actions shall be modified upon
judicial review unless such decision or action is proven to be arbitrary or
capricious.



b)  
Withholding.  You and the Company will treat all payments to you under this
Agreement as compensation for services.  Accordingly, the Company may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation



c)  
Confidentiality.  You agree to keep the existence and terms of this Agreement
confidential except that you may review it with your financial advisor,
attorney, or spouse/partner and with the Administrator.



d)  
Severability.  If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected.  In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.



e)  
No Set-off or Mitigation.  Your and the Company’s respective obligations under
this Agreement will not be affected by any set-off, counterclaim, recoupment or
other right you or any member of the Company may have against each other or
anyone else (except as this Agreement specifically states).  You do not need to
seek other employment or take any other action to mitigate any amounts owed to
you under this Agreement, and those amounts will not be reduced if you do obtain
other employment.




 
9

--------------------------------------------------------------------------------

 



 


f)  
Notices.  All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this Section 12(f)):





If to you, to the address stated on the first page of this Agreement.


If to the Company or any other member of the Company, to:
Eastman Kodak Company
343 State Street
Rochester, New York  14650
Attention: General Counsel


g)  
Amendments and Waivers.  Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived.  Except as this
Agreement otherwise provides, no failure or delay by you or the Company to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.



h)  
Jurisdiction; Choice of Forum; Costs.  You and the Company irrevocably submit to
the exclusive jurisdiction of any state or federal court located in the County
of New York over any controversy or claim arising out of or relating to or
concerning this Agreement or any aspect of your employment with the Company
(together, an “Employment Matter”).  Both you and the Company (1) acknowledge
that the forum stated in this Section 11(h) has a reasonable relation to this
Agreement and to the relationship between you and the Company and that the
submission to the forum will apply even if the forum chooses to apply non-forum
law, (2) waive, to the extent permitted by law, any objection to personal
jurisdiction or to the laying of venue of any action or proceeding covered by
this Section 12(h) in the forum stated in this Section, (3) agree not to
commence any such action or proceeding in any forum other than the forum stated
in this Section 12(h) and (4) agree that, to the extent permitted by law, a
final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Company.  However, nothing
in this Agreement precludes you or the Company from bringing any action or
proceeding in any court for the purpose of enforcing the provisions of this
Section 12(h).  To the extent permitted by law, the Company will pay or
reimburse any reasonable expenses, including reasonable attorney’s fees, you
incur as a result of any Employment Matter.



i)  
Governing Law.  This Agreement will be governed by and construed in accordance
with the law of the State of New York applicable to contracts made and to be
performed entirely within that State.

 
j)  
Counterparts.  This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.




 
10

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.


EASTMAN KODAK COMPANY
    By:
Name
Jeffrey J. Clarke
Title
Chief Executive Officer


EXECUTIVE
   
John N. McMullen






 
11

--------------------------------------------------------------------------------

 

Exhibit 1
Eastman Kodak Company Employee’s Agreement

 
EASTMAN KODAK COMPANY
EMPLOYEE’S AGREEMENT


PREAMBLE


Eastman Kodak Company and its affiliates and subsidiaries (hereinafter
collectively called “Kodak”) operate in very competitive environments around the
world.  As part of your employment, you may from time to time have access to
confidential and proprietary company information.  This Employee’s Agreement
governs certain understandings between Kodak and you regarding your work for
Kodak, its confidential and proprietary information, and your responsibilities
to Kodak including, but not limited to, nondisclosure of Kodak’s confidential
and proprietary information (as defined in paragraph 1 below), assignment of
rights, improper competition (as applicable), and nonsolicitation.


BACKGROUND


I understand that Kodak is engaged in the research, development, manufacture,
use, marketing and sale of and services related to equipment, materials
(including, but not limited to, photographic and other imaging media), software,
firmware, components, web applications, multimedia data including, but not
limited to, audio information, hardcopy information, digital information
(including but not limited to metadata), chemicals, and systems including any of
the foregoing (collectively, “Kodak Business”).  I also understand that, in
connection with the Kodak Business, I will be exposed to and may generate
information including, but not limited to, technical, marketing, accounting,
cost, sales, medical, personnel data, customer lists, vendor lists, production
procedures, administrative and service information (hereinafter collectively
“Kodak Proprietary Information”).  I further understand that Kodak requires its
employees to assign to it all right, title and interest in and to all worldwide
inventions, discoveries, improvements, patents, trade secrets, trademarks, mask
works, any and all other copyrightable subject matter, and any application for
any of the foregoing (hereinafter separately and collectively called “Rights”)
within or arising out of any field of employment in which they work during their
employment by Kodak and for a period of time after termination of employment
from Kodak as described more fully below, and that this Agreement is essential
for the full protection of the Kodak Business.


Therefore, in consideration of my employment by Kodak and of certain other
benefits to be received by me in connection with such employment, it is
understood and agreed as follows:


1.  
Nondisclosure



During my employment by Kodak, and thereafter, I will not disclose to any person
or entity or make use of any Kodak Proprietary Information, trade secret, or
other information of a confidential nature regarding the Kodak Business or the
commercial, financial, technical or business affairs of Kodak, including such
trade secret, proprietary or confidential information of any customer or other
entity to which Kodak owes an obligation not to disclose such information, which
I acquire during my employment by Kodak, including but not limited to records
kept in the ordinary course of business (hereinafter collectively called “Kodak
Confidential Information”), except as such disclosure or use may be required in
connection with my work as an employee of Kodak.  I understand that this
restriction prohibits disclosure to Kodak affiliates and subsidiaries in which
Kodak owns less than 80% of the stock, unless I receive written authorization
for specific disclosures from my management.


2.  
Assignment of Rights



2.1  
I hereby sell, assign and transfer to Kodak all of my right, title and interest
in and to all Rights that, during my employment by Kodak and within two (2)
years following termination of my employment from Kodak, are made or conceived
by me, alone or with others, that (i) are within or arise out of any general
field of the Kodak Business in which I have been employed or have worked during
my employment by Kodak; or (ii) arise out of any work I perform or information I
received regarding the Kodak Business which I received while employed by Kodak;
or (iii) arise from work that Kodak authorizes me to perform for or on behalf of
any person or entity affiliated with Kodak.



2.2  
While employed in California, no employee will be required to make an assignment
of any invention to the extent prohibited by California Labor Code §2870(a) (a
copy of which will be made available to any employee upon request).



2.3  
I will fully disclose to Kodak as promptly as available all information known or
possessed by me concerning the Rights referred to in the preceding section 2.1,
and upon request by Kodak and without any further remuneration in any form to me
by Kodak, but at the expense of Kodak, execute all applications for patents and
for copyright registrations, assignments thereof and other instruments and do
all things which Kodak deems necessary to vest and maintain in it the entire
right, title and interest in and to all such Rights.



3. Improper Competition


  3.1  
The restrictions contained in this section 3 will apply during my employment by
Kodak and continue after the termination of my employment for any reason
(whether voluntary or involuntary or with or without cause) for a period equal
to the total number of months I was employed by Kodak, whether continuously or
not, but not for fewer than six (6) months nor more than eighteen (18) months
after such termination (the “Post Employment Period”).



  3.2  
During the period described in section 3.1 following termination of
my   employment by Kodak, I will, prior to accepting employment with a Competing
Business (as defined in section 3.3), inform that Competing Business of the
existence of this Agreement and provide a copy to that Competing Business.



  3.3  
While employed by Kodak and during the Post-Employment Period, I will not work,
be employed by, consult, advise, assist or engage in any business or activity
that: (a) competes with any area of the Kodak Business in or with which I worked
at Kodak (a “Competing Business”) during the two (2) years immediately preceding
termination of my Kodak employment; and (b) involves subject matter(s) about
which I gained Kodak Confidential Information during the two (2) years
immediately preceding termination of my Kodak employment.  Prior to accepting
employment, working, consulting, advising or assisting in or with any Competing
Business, I agree to: (a) provide such Competing Business with a copy of this
Agreement: (b) advise my Kodak supervisor or an appropriate Kodak Human
Resources representative of my intent to accept such position; and (c) at
Kodak’s request, to provide information and/or facilitate Kodak’s communication
with such Competing Business concerning the nature, scope and responsibilities
of such position.



  3.4  
During the Post-Employment Period, the restrictions of section 3.3 will apply
only to my work or activities within the relevant geographic area(s) or with the
accounts, as defined in this section.



 
3.4.1  If I was employed by Kodak in a sales or service job immediately prior to
the termination of my employment, and if my responsibilities were confined to
specific territories, accounts, or regions, then the restrictions will apply
to:   (a) any and all sales or service territories, or regions in which I worked
within the two (2) years prior to termination of my employment and, (b) the then
existing accounts and prospective accounts of Kodak with which I worked within
the two (2) years immediately preceding termination of my employment with Kodak.





 
3.4.2   If, immediately prior to the termination of my Kodak employment: (a) I
was employed by Kodak in a sales or service job and my responsibilities were not
confined to specific territories, accounts or regions, or (b) if I was employed
by Kodak in any other capacity, then the relevant geographic area(s) will
consist of the United States and any other country to which my responsibilities
extended, unless a narrower geographic area would be sufficient to protect from
disclosure the Kodak Confidential Information of which I have knowledge.



 
3.4.3   I understand and agree that the foregoing geographic restrictions are
necessary in light of the international scope of the Kodak Business and the
business of Kodak’s competitors, and that the disclosure or use anywhere of
Kodak Confidential Information to or for the benefit of a Competing Business
would irreparably harm Kodak.



 
3.4.4   If during the Post-Employment Period, this Agreement prohibits me from
accepting an offer of full-time employment consistent with my skills, abilities,
and education solely because of the provisions of this section 3, and if I
provide to Kodak proof of such offer and rejection, the provisions of this
section 3 shall thereafter continue to bind me only as long as Kodak pays me,
for each month in which I am unable to secure a position consistent with my
skills, abilities, and education, an amount equal to 1/12th of my annual total
target compensation at the time of termination (exclusive of employee benefits,
non-recurring bonuses, vacation pay and/or other special compensation), less any
severance, separation or termination benefits or the like that I am entitled to
receive from Kodak for the same pay period, and less any compensation I receive
during the same period in the form of unemployment insurance or in exchange for
any employment, consulting or other work I have undertaken.  Any such payments
will also be less all amounts that Kodak is required by law to
withhold.  Notwithstanding anything in this Agreement to the contrary, I
understand that if Kodak declines or ceases to make one or more payments to me
due to my failure to comply with the restrictions and obligations I have agreed
to under the terms of this Agreement, or for any of the reasons enumerated in
Section 3.4.6 below, I will not be excused from, and will continue to be subject
to, all of the restrictions and obligations set forth in this section 3.



 
3.4.5   In return for any payments made by Kodak under section 3.4.4, I agree to
make conscientious, aggressive and continuing efforts to find other employment
or income consistent with my skills, abilities and education but not prohibited
by this section 3.  Within seven (7) days of Kodak’s request, I will provide
documentation satisfactory to Kodak of my efforts to obtain employment or
income, all employment, contracting, or consulting offers I have received during
the Post-Employment Period, the amount of any income received from employment
(including self-employment), contracting, consulting, or any other work
performed by me, and the identity of the employer offering employment, or other
entity requesting contracting or consulting services or other work, and any
other information or documents reasonably necessary for Kodak to verify my
income and employment status.



 
3.4.6   Kodak, at its option and sole discretion, may decline to make
post-employment compensation payments:

 
(1)  for any month during which I, in the reasonable determination of Kodak,
have not conscientiously sought employment, or

 
(2)  for any month during which I have failed to provide documentation requested
by Kodak, as provided for above, or

 
(3)  if I breach this Agreement or any other post-employment obligations I may
owe Kodak; or

 
(4)  if I reject an offer of employment that Kodak does not deem to be  in
violation of section 3.3 above; or

 
(5)  by giving me written permission to accept available employment or by giving
me a written release from some or all of the obligations of section 3 of this
Agreement (in which case, the terms of such release shall govern my obligations
for the remainder of the Post-Employment Period); or

 
(6)  if I am terminated from Kodak or any subsequent employment, contracting, or
consulting engagement “for cause,” which as defined herein includes, but is not
limited to, the following:

·  
neglect of duties, failure to follow policies or supervisor’s directives, or
insubordination;

·  
dishonesty, deception, fraud, or breach of trust or loyalty in connection with
the affairs of an employer;

·  
conviction of any felony, gross misdemeanor, or misdemeanor, other than a minor
traffic offense;

·  
any act or omission in the scope of employment that  places an employer in
violation of any applicable law or regulation; or

·  
breach of any of the material terms or conditions  contained in this Agreement.



 
3.5  I understand that this section 3 will not be effective at any time during
which I am employed by Kodak in the State of California.



4.      Nonsolicitation


 
During my Kodak employment and for a period of one (1) year after termination of
my employment for any reason (whether voluntarily or involuntarily or with or
without cause), I will not, directly or indirectly, either for myself or for the
benefit of any other person or entity:  (i) induce or attempt to induce any
employee of Kodak to leave the employ of Kodak, (ii) in any way interfere with
the relationships between Kodak and any employee of Kodak, (iii) employ or
otherwise engage as an employee, independent contractor or otherwise, any person
who has been an employee of Kodak during the six months immediately preceding
such employment or (iv) solicit, entice, call upon or in any way for the purpose
of diverting or taking away or attempting to divert or take away any of Kodak’s
customers and suppliers to do business with a Competing Business.



5.  
   Return of Property



 
I agree that, upon termination of my employment for any reason (whether
voluntary or involuntary or with or without cause), I will immediately return to
Kodak, (i) all Kodak Confidential Information in any form (including without
limitation printed, handwritten, and electronically-stored materials or
information), together with all copies, thereof, within my possession,
custody  or control and; (ii) all other Kodak property in my possession, custody
or control, including, but not limited to, office keys, identification badges or
passes, Kodak credit cards, automobiles, computer equipment and software (“Kodak
Property”).  Under no circumstances will I deliver or give such Kodak
Confidential Information or Kodak Property to any person or entity without Kodak
management’s advance written permission and, upon Kodak’s request, I will verify
that I have not done so.



6.  
   At-Will Employment



 
I understand that, regardless of any statement made to me or contained in any
handbook, policy statement, or other document, my employment will be
“at-will”.  That is, I will be free to terminate my employment at any time, for
any reason, and Kodak is free to do the same.  No other agreement relating to
this issue will be effective unless it is contained in a written agreement
which:  (1) mentions me by name; (2) references this Agreement by name and date;
(3) specifically acknowledges that it is intended to amend this Agreement; and
(4) is signed by a Kodak corporate officer and me.



7.  
Business Conduct



 
I understand that Kodak is an ethical company and that I am required to adhere
to Kodak’s policies and procedures regarding ethical business practices,
including but not limited to, Kodak’s conflict of interest policy and policies
concerning the protection of Kodak Confidential Information.  I understand that
my failure to do so constitutes a breach of this Agreement.



8.  
    Miscellaneous



 
8.1   I agree that Kodak has provided me with valuable consideration for
accepting the terms and conditions set forth in this Agreement, including those
set forth in section 3.  Among other things, that consideration includes my
employment and/or continued employment and certain benefits to be received by me
in connection with such employment, some of which may be conditioned upon a
validly executed Employee’s Agreement.



 
8.2  This Agreement replaces any and all previous agreements relating to the
same or similar matters that I may have entered into with Kodak with respect to
my present or any future period of employment by Kodak.  Further, the terms of
this Agreement shall inure to the benefit of the successors and assigns of Kodak
and shall be binding upon my heirs, assigns, administrators and
representatives.  No  oral agreement, statement or representation shall be
effective to alter the terms of this Agreement.



 
8.3   I understand and agree that a breach of the provisions of this Agreement
will cause Kodak irreparable injury that may not be compensable by receipt of
money damages.  I, therefore, expressly agree that Kodak shall be entitled, in
addition to any other remedies legally available, to injunctive and/or other
equitable relief, including but not limited to temporary, preliminary and/or
permanent injunctive relief, to prevent or remedy a breach of this Agreement, or
any part hereof, and to payment of reasonable attorneys fees it incurs in
enforcing this Agreement.



 
8.4  If any one or more of the provisions of this Agreement shall be found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.  If any one or more of the provisions of this Agreement is for
any reason held unacceptably broad, it shall be construed or rewritten
(blue-lined) so as to be enforceable to the extent of the greatest protection to
Kodak under existing law.



 
8.5   All titles or headings in this agreement are for convenience only and
shall not affect the meaning of any provision herein.



 
8.6  THIS AGREEMENT IS ENTERED INTO IN THE STATE OF NEW YORK AND SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPALS OF CONFLICT OF LAWS.  I
UNDERSTAND AND AGREE THAT ANY ACTION OR PROCEEDING UNDER, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT SHALL BE BROUGHT IN AND ADJUDICATED BY THE UNITED
STATES DISTRICT COURT, WESTERN DISTRICT OF NEW YORK IN ROCHESTER, NEW YORK,
UNLESS THERE IS NO BASIS FOR FEDERAL JURISDICTION, IN WHICH CASE SUCH ACTION OR
PROCEEDING SHALL BE BROUGHT IN AND ADJUDICATED BY THE STATE OF NEW YORK, SUPREME
COURT, COUNTY OF MONROE.





Dated ______________________________, 201__






___________________________________
 
__________________
             Signature of Employee
 
        Global I.D.
     
___________________________________
 
____________________
        Employee Name (Print or Type)
       
____________________
   
             Address




 
12

--------------------------------------------------------------------------------

 

John McMullen
Employment Agreement effective May 27, 2014
Terms Schedule


Position
Chief Financial Officer and Executive Vice President, Eastman Kodak Company
 
Base Salary
$600,000
 
Annual Cash Performance Incentive under Company’s Executive Compensation for
Excellence and Leadership (EXCEL) Plan1
 
The target level for your Annual Incentive will be 75% of your Base Salary.
 
The maximum payout under the EXCEL Plan is 200%.
 
Total Target Cash Compensation is $1,050,000.
 
Initial Sign-On Grant
$1,000,000 in Restricted Stock Units (RSUs), granted on the Effective Date of
your agreement with vesting over a three-year period (33.3% vests each year).
 
Long-Term Incentive Compensation
Target award for annual equity grant:  $1,000,0002
 
Total Direct Compensation is $2,050,500 (Total Target Cash plus Annual Equity
Awards).
 
Housing Allowance and Travel Expenses
$5,000 / month (net of taxes)
 
Housing and travel allowance provided to cover your housing and travel expenses
incurred between San Francisco and Rochester.
 
Severance Multiplier
1X Base Salary
 
Change of Control
In the case of a Change of Control event followed by an involuntary termination3
within two years following the Change of Control, severance would be paid after
the 409(a) waiting period.
 
Additional Benefits
Up to four weeks vacation.
 
Standard Benefits
Retirement – Kodak Retirement Income Plan (KRIP) Cash Balance Plan (see Plan
Document for specifics)
· 4% Defined-Benefit Pension Contribution
· 401(k) Program with 3% Company Match
 
Flexible Benefits Program:
· Medical and Dental
· Flexible Spending Accounts
· Life Insurance and Dependent Life Insurance
· Accidental Death and Dismemberment Insurance
· Long-Term Disability
· Vacation Buy
 



1EXCEL Plan performance metrics are determined annually by the Executive
Compensation Committee
2Equity vesting is over a three-year period with the form of equity to be
determined by the Executive Compensation Committee (may be in time-based
Restricted Stock Units, performance-based Restricted Stock Units or Stock
Options)
3Leaving Reasons and associated eligibility are reviewed and approved by the
Executive Compensation Committee

 
13

--------------------------------------------------------------------------------

 

